PER CURIAM.
Appellant appeals from a judgment and sentence imposed after the revocation of his probation. We affirm the judgment but remand the case for correction of sentence.
At the sentencing hearing, counsel for appellant requested that the court give appellant credit for the two and one-half months time which he spend in the county jail on this violation of probation charge. The sentence imposed did not credit appellant for any time incarcerated prior to imposition of sentence. A sentencing court is required under Section 921.161(1), Florida Statutes (1979), to credit a defendant with all time spent in the county jail before sentence. Hutchinson v. State, 360 So.2d 1160, 1161 (Fla. 1st DCA 1978). Accordingly, we remand the case to the trial court for correction of sentence. Appellant need not be present for this purpose.
BOOTH, SHAW and WENTWORTH, JJ., concur.